Case 3:18-cv-00802-BEN-JLB Document 43 Filed 09/30/19 PagelD.1932 Page 1of1

“ve\ United States District Court
ees SOUTHERN DISTRICT OF CALIFORNIA

  

Rhode, et al., Plaintiff, Case No. 18-cv-00802-BEN-JLP

V. PRO HAC VICE APPLICATION

Becerra, et al. Defendant. Giffords Law Center to Prevent Gun Violence & Brady

 

Party Represented

 

I, Rebecca J. Francis hereby petition the above entitled court to permit me

(Applicant)

to appear and participate in this case and in support of petition state:
My firm name: Davis Wright Tremaine LLP
Street address: 920 Fifth Avenue, Suite 3300
City, State, ZIP: Seattle, WA 98104-1610
Phone number: _ 206-622-3150

 

 

 

Email: rebeccafrancis@dwt.com
That on 3/30/2009 I was admitted to practice before Washington State Supreme Court
(Date) (Name of Court)

and am currently in good standing and eligible to practice in said court,
that I am not currently suspended or disbarred in any other court, and
that! [have) [havenot) concurrently or within the year preceding this application made
any pro hac vice application to this court. | |
(If previous application made, complete the following)
Title of case Schertzer v. Bank of America, N.A., et al.
Case Number _ 19-cv-00264-JM-MSB Date of Application 04/15/19

Application: [ Granted (1) Denied
I declare under penalty of perjury that the foregoing is true and correct. =

 

(Signature of Applicant)

DESIGNATION OF LOCAL COUNSEL
I hereby designate the below named as associate local counsel.

Thomas R. Burke 415-276-6500
(Name) (Telephone)

Davis Wright Tremaine LLP
(Firm) \
505 Montgomery Street, Suite 800, San Francisco, CA 94111

(Street) (City) Zip code)

—_

Si eof Applicant) f
I hereby consent to the above designation. Vi (c .

(Signature of Designee Attorney)

 
